DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
Applicant’s amendments filed 8/12/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-2, 5-9, 12-15 are pending.

Specification
	The substitute specification filed 8/12/2022 is acknowledged.  The previous objection to the Specification is rendered moot and has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to recommending a pet or medical product to and facilitating a request to purchase the product from a patient or owner of a patient, including transferring title of the product to the patient or patient owner, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-7, and 8-15 each recite a method and at least one step. Claims 16-20 recite a computer-readable medium that is recited as non-transitory.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which a medical product is recommended to an owner of a patient and a request to purchase the product is facilitated, including through the transfer of title of the product to the owner of a patient, in the following limitations:
receiving a type and a quantity of a pet product recommended by the veterinarian for the pet; 
receiving an identification of the pet product determined by a veterinarian to remedy a condition of the pet
receiving from the pet parent, a request for a purchase of the type of the pet product and the quantity of the pet product recommended by the veterinarian; 
temporarily transferring title of the type and the quantity of the requested pet product from a supplier of the pet product to the veterinarian, wherein the transfer of the title from the supplier of the pet product to the veterinarian is based on a predetermined duration of time from the receiving of the request for the purchase of the pet product from the pet parent; 
causing the type and the quantity of the requested pet product to be shipped from the supplier of the pet product to the pet parent; 
transferring title of the pet product from the veterinarian to the pet parent, wherein the title of the pet product is transferred from the veterinarian to the pet parent based on an event; and 
providing, to at least one of the pet parent, the veterinarian, or the supplier of the pet product, payout information relating to the requested pet product shipped to the pet parent

The above-recited limitations establish a commercial interaction with a consumer (“pet parent”) and provider (“veterinarian”) to make a product recommendation, between the provider and a business (“supplier”) to transfer title of the product, and between the consumer, provider and business to facilitate shipping and payment of a product.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
causing information relating to the pet product to be displayed on a user interface of a veterinarian device; 
from the user interface of the veterinarian device,
causing the type and the quantity of the pet product recommended by the veterinarian and received from the user interface of the veterinarian device to be displayed on a user interface of a pet parent device; 
via the user interface of the pet parent device
and received from the user interface of the veterinarian device
.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“on/from the user interface of the veterinarian device”, “via the user interface of the pet parent device” and insignificant extra-solution activity (causing display).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 21-24 on pages 5-6 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) and presenting information and gathering information (e.g., presenting offers and gathering statistics) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 8 and 16 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 5-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elsworth (US 20160071197 A1) in view of Dippold et al. (US 20060116940 A1, hereinafter Dippold).
Regarding Claim 1
Elsworth discloses a method of providing a pet product to a parent of a pet, the method comprising: 
causing information relating to the pet product to be displayed on a user interface of a veterinarian device (at least ¶ 22)
receiving, from the user interface of the veterinarian device, a type and a quantity of a pet product recommended by the veterinarian for the pet (at least ¶ 22)
receiving an identification of the pet product determined by a veterinarian to remedy a condition of the pet (at least ¶12, 16, 22)
causing the type and the quantity of the pet product recommended by the veterinarian and received from the user interface of the veterinarian device to be displayed on a user interface of a pet parent device (at least ¶¶ 18-24)
receiving from the pet parent, via the user interface of the pet parent device, a request for a purchase of the type of the pet product and the quantity of the pet product recommended by the veterinarian and received from the user interface of the veterinarian device (at least ¶ 20)
causing the type and the quantity of the requested pet product to be shipped from the supplier of the pet product to the pet parent (at least ¶ 31)
providing, to at least one of the pet parent, the veterinarian, or the supplier of the pet product, payout information relating to the requested pet product shipped to the pet parent (at least ¶ 31)

Elsworth does not explicitly disclose, but Dippold teaches:
temporarily transferring title of the type and the quantity of the requested pet product from a supplier of the pet product to the veterinarian, wherein the transfer of the title from the supplier of the pet product to the veterinarian is based on a predetermined duration of time from the receiving of the request for the purchase of the pet product from the pet parent (at least ¶¶ 26, 47, 76: predetermined time is “once the retail order has been approved and it has been received by the supplier, but before it is shipped to the consumer”) 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Elsworth with the temporary title transfer, as taught by Dippold, since such a modification would have provided improvements on conventional ordering and purchasing processes, as it does not require a retailer, such as a veterinarian, to maintain an inventory of product (at least ¶ 7 of Dippold).
	While Dippold does not explicitly recite “transferring title of the pet product from the veterinarian to the pet parent, wherein the title of the pet product is transferred from the veterinarian to the pet parent based on an event”, one of ordinary skill in the art would have recognized that upon delivery of a purchased product to a customer, rights (i.e., title) to use and/or consumption of the product inherently transfer to the customer.  Such a title/rights transfer defines the very nature of a purchase. That is, without such a title/rights transfer, the transaction is not a purchase.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing that the title of the pet product in Dippold is transferred to the customer (pet parent) upon receipt of the product (i.e. shipped to customer) in order to provide improvements on conventional ordering and purchasing processes, as it does not require a retailer, such as a veterinarian, to maintain an inventory of product (at least ¶ 7 of Dippold).

Regarding Claim 8
Claim 8 is substantially similar to claim 1 and thus rejected on similar grounds.


Regarding Claims 2, 9
Elsworth in view of Dippold discloses:
wherein the event causing the title of the pet product to be transferred from the veterinarian to the pet parent comprises the pet product being shipped from the supplier of the pet product to the pet parent (Dippold: at least ¶¶ 26, 47, 76: vet holds title to product until receipt by customer (i.e., product has been shipped to the pet parent))


Regarding Claims 5-6, 12-13
Elsworth in view of Dippold discloses:
wherein the veterinarian sets a purchase price of the pet product, the purchase price being based on a list price provided by the supplier of the pet product and greater than the list price provided by the supplier of the pet product (Dippold: at least ¶¶ 25, 55)
providing a single invoice including payout information relating to a veterinarian's share of the purchase price of the pet product and payout information relating to a supplier's share of the purchase price of the pet product (Dippold: at least ¶¶ 25, 55)

Regarding Claims 7, 14
While Elsworth in view of Dippold does not explicitly disclose the recited conditions of the pet or patient, the examiner notes that the limitation is given little patentable weight.  The condition of the patient does not change or alter the function of the method and is considered to be non-functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2106 );
The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary data that is interpretable only within the human mind.
There is no functional relationship between the condition of the patient and the method recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Regarding Claim 15
Elsworth in view of Dippold discloses:
wherein the medical professional is a medical doctor and the supplier is a pharmaceutical company (Elsworth: ¶¶ 9, 12)
 

Response to Arguments
Applicant's arguments with respect to the rejections under 35 USC 112 have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejections have been withdrawn.
Applicant's arguments with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant's arguments amount to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims renders the claimed invention eligible.
Applicant's arguments filed with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner notes that the newly-added subject matter is taught by the previously cited references, as indicated in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625